Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed May 30, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/30/2022 has been entered.

Claim Amendments
	Applicant’s amendment to the claims filed 05/30/2022 is acknowledged.
	Claims 1, 26, and 31 are amended.
	Claims 25, 27-30 are cancelled.
	Claims 1-24, 26, and 31 are pending.
	Claims 2-7, 9-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
	Claims 1, 8, 24, 26, and 31 are under examination.


Election/Restriction
The following is a summary of the restriction/election requirements currently in effect over the instant application:
Applicant has elected without traverse Invention I, drawn to a composition comprising cell-derived particles presenting heterologous CD24, in the reply filed 07/05/2021.
Applicant has elected without traverse the species of a method of treating or preventing a cytokine storm syndrome in the reply filed on 11/02/2021. 
Applicant has elected without traverse the species of a step of genetically modifying cells to present CD24 in the reply filed on 11/02/2021.
See Requirement for Restriction/Election mailed 05/07/2021.

Terminal Disclaimer
As previously stated, the terminal disclaimer filed on 11/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/327,719 filed on 05/23/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Priority
	Acknowledgement is made to Applicant’s claim to Domestic Benefit of U.S. Provisional Application 63/010,830, filed April 16, 2020.
	The limitation wherein CD24 is encodable by SEQ ID NO: 8, as recited in claim 8, and the limitation wherein the exosomes have a mean particle diameter of about 80 nm to about 220 nm, as recited in claim 26, both lack sufficient written support in U.S. Provisional Application 63/010,830 filed 04/16/2020. Accordingly, claims 8 and 26 have an effective filing date of 02/26/2021, the filing date of the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/17/2022 has been considered.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 11/29/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 

Claim Objections
	Claim 1 is objected to because of the following informalities:
Claim 1 recites the abbreviation “HEK” without first identifying the element by its complete name prior to using the abbreviation. The element should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses, e.g. human embryonic kidney 293 (HEK-293) cells. Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 31 recites the composition of claim 1 (a product) but recites that the composition is detected by ELISA, Western Blot, or FACS. Thus, the claim recites both a product and method steps of using the product. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). See MPEP 2173.05(p), section II. Indeed, as drafted, it is unclear whether infringement only occurs after the composition has been “detected” by ELISA, Western Blot, or FACS and not before said detection. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 1, 8, 24, 26, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation “said cell-derived particles” in claim 1 lacks antecedent basis, and thus one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 8, 24, 26, and 31 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Parada et al. (8 Jan 2021) “Camouflage strategies for therapeutic exosomes evasion from phagocytosis” Journal of Advanced Research, 31, 61-74; in view of US 2019/0085284 A1 to Villiger et al. (published: 21 Mar 2019); and US 2014/0314675 A1 to Yamazaki et al.
This rejection is newly applied.
	Effective filing date: The limitation wherein CD24 is encodable by SEQ ID NO: 8, as recited in claim 8, and the limitation wherein the exosomes have a mean particle diameter of about 80 nm to about 220 nm, as recited in claim 26, both lack sufficient written support in U.S. Provisional Application 63/010,830 filed 04/16/2020. Accordingly, claims 8 and 26 have an effective filing date of 02/26/2021, the filing date of the instant application. Claim 1 is not included in the basis of this rejection because claim 1 benefits from U.S. Provisional Application 63/010,830 filed 04/16/2020.
Parada discloses that the efficiency of therapeutic exosomes can be improved with surface modifications to evade the immune system and increase circulating half-life of the therapeutic exosomes. See Abstract. In particular, Parada suggests that the exosomes are modified to present surface molecule CD24. See page 62, col. 2; and see Figure 1. Accordingly, Parada fairly suggests a composition of exosomes modified to present CD24 on their surface.
Parada suggests that the exosomes modified to present CD24 on their surface are obtained from an exosome-producing cell genetically engineered to express heterologous CD24. See “Pre-isolation modification strategies” on pages 68-69; and see Figure 2A. Although Parada recognizes that exosomes could be derived from HEK-293 cells (e.g. page 63, col, 2, “HEK293 cell-derived exosomes”), Parada does not specifically teach obtaining the exosomes from HEK-293 cells genetically modified to express heterologous CD24. Prior to the effective filing date of the instantly claimed invention, Villiger discloses compositions comprising exosomes derived from producer HEK-293 cells (human embryonic kidney cells). See paragraphs 4, 32, 44, and 48. The producer cells are engineered to comprise an exogenous nucleic acid sequence encoding a protein, wherein the engineered producer cells are generated by transfection. See paragraph 48. Villiger further discloses that the protein is a surface protein. See paragraphs 40 and 49. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute an exosome-producing cell, as taught by Parada, with HEK-293 cells specifically, as taught by Villiger, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution because Villiger discloses that production of the exosomes is amenable to large scale manufacturing under current Good Manufacturing Practices (cGMP) conditions. See paragraph 32.
Parada does not teach that the composition of exosomes comprises intact cells. Parada does suggest that the exosomes undergo a purification process. See page 69, col. 1. In addition, Villiger discloses that the exosomes are isolated such that the exosomes have undergone one or more processes of purification, including selection of the desired exosomes and removal of residual biological products. See paragraph 44. See also paragraph 115 which describes a harvesting step to remove cells. For these reasons, and those set forth above, the limitation wherein the composition is substantially devoid of intact cells is considered prima facie obvious over the cited prior art.
SEQ ID NOs: 8-9 are 100% identical to the naturally occurring amino acid and nucleic acid sequences of CD24, as evidenced by US 2014/0314675 A1 to Yamazaki et al. (alignments provided below). Accordingly, the limitations of claim 8 are considered prima facie obvious over the cited prior art.
Villiger defines the exosomes as 20-300 nm in diameter, preferably 40-200 nm in diameter. See paragraph 42. 40-200 nm, as disclosed by Villiger, overlaps with the claimed range of about 80 nm to about 220 nm. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05, I. 



	Claims 1, 8, 24, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0221445 A1 to Arber et al.; in view of Kay et al. (1991) “CD24, a signal transducer modulating B cell activation responses, is a very short peptide with a glycosyl phosphatidylinositol membrane anchor” The Journal of Immunology, 147(4), 1412-1416; US 2019/0085284 A1 to Villiger et al. (published: 21 Mar 2019); Runz et al. (2007) “Malignant ascites-derived exosomes of ovarian carcinoma patients contain CD24 and EpCAM” Gynecologic oncology, 107(3), 563-571; and US 2014/0314675 A1 to Yamazaki et al.
This rejection is newly applied. To the extent considered relevant to this newly applied rejection, a response to Applicant’s traversal is provided below.
Arber discloses a composition comprising CD24 as a non-soluble protein anchored or linked to a membranous particle. See paragraphs 256-258; see also claims 1, 22-23. One of ordinary skill in the art would have recognized that CD24 is naturally attached to the outer surface of the plasma membrane of a cell by a glycosyl phosphatidylinositol lipid (GPI) “anchor”, as evidenced by Kay (see Abstract). As indicated above, Arber expressly teaches that CD24 is “anchored” to a membranous particle (par. 257). Arber further discloses that “GPI-anchored CD24 protein” can be obtained by viral infection or transfection of mammalian cells with full-length CD24 protein. See paragraph 75.
Arber does not disclose wherein the membranous particle is an exosome. 
Prior to the effective filing date of the instantly claimed invention, Villiger discloses exosomes comprising a therapeutic agent, wherein the exosomes are derived from human embryonic kidney 293 (HEK-293) cells. See paragraphs 4, 32, 42, and 48. See also in par. 42, “Exosomes are a species of extracellular vesicles”. The therapeutic agent is a protein adhered to the surface of the exosome by any method known in the art. See paragraph 103. Villiger further discloses that the producer cells (e.g. HEK-293 cells) are genetically engineered to comprise an exogenous nucleic acid encoding a protein by a step of transfection or viral transduction. See paragraph 48. The producer cells (e.g. HEK-293 cells) are engineered to “overexpress” a surface protein, thereby generating exosomes “overexpressing” said surface protein. See paragraph 49. 
In addition, prior to the effective filing date of the instantly claimed invention, Runz discloses a composition of exosomes presenting heterologous CD24 on their surface, wherein the CD24+ exosomes are derived from cells genetically engineered to comprise an exogenous nucleic acid encoding CD24 by a step of transfection, wherein the composition is substantially devoid of intact cells. See Abstract; see sections titled "Cells" and "Isolation of membrane vesicles and protein precipitation of cell culture supernatants" on page 564.
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a membranous particle, as taught by Arber, with an exosome, as taught by Villiger, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Moreover, as discussed above, Runz demonstrates that an exosome presenting heterologous CD24 on its surface can be isolated from an exosome-producing cell genetically engineered to comprise an exogenous nucleic acid encoding CD24. An artisan would be motivated to perform said substitution because Villiger discloses that exosomes for therapeutic use is amenable to large scale manufacturing under current Good Manufacturing Practices (cGMP) conditions. See paragraph 32.
As discussed above, Villiger discloses that the exosomes are obtained from HEK-293 cells. See paragraph 48.
Villiger discloses that the exosomes are isolated such that the exosomes have undergone one or more processes of purification, including selection of the desired exosomes, or removal of residual biological products. See paragraph 44. See also paragraph 115 which describes a harvesting step to remove cells. Moreover, Runz exemplifies purification of C24+ exosomes to remove intact cells and cellular debris. See "Isolation of membrane vesicles and protein precipitation of cell culture supernatants" on page 564. For these reasons, and those set forth above, the limitation wherein the composition is substantially devoid of intact cells is considered prima facie obvious over the cited prior art.
With respect to claim 24, Arber discloses wherein the composition comprising CD24 is formulated for inhalation administration. See paragraphs 179, 181.
With respect to claim 26, Villiger defines the exosomes as 20-300 nm in diameter, preferably 40-200 nm in diameter. See paragraph 42. 40-200 nm, as disclosed by Villiger, overlaps with the claimed range of about 80 nm to about 220 nm. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05, I. 
With respect to claim 31, Arber discloses the detection of CD24 by ELISA and FACS. See paragraph 330. Villiger discloses that the identity and/or concentration of the exosomes is assessed by analysis of a surface protein by Western Blot. See paragraph 98. Runz exemplifies detection of CD24 on exosomes by Western Blot. See Figure 1B. For these reasons, and those set forth above, the limitations of claim 31 is considered prima facie obvious over the cited prior art.
With respect to claim 8, SEQ ID NOs: 8-9 are 100% identical to the naturally occurring amino acid and nucleic acid sequences of CD24, as evidenced by US 2014/0314675 A1 to Yamazaki et al. (alignments provided below). Accordingly, the limitations of claim 8 are considered prima facie obvious over the cited prior art.
	
Alignment between instant SEQ ID NO: 8 and SEQ ID NO: 11 of US 2014/0314675 A1:

    PNG
    media_image1.png
    354
    706
    media_image1.png
    Greyscale



Alignment between instant SEQ ID NO: 9 and SEQ ID NO: 18 of US 2014/0314675 A1:

    PNG
    media_image2.png
    178
    586
    media_image2.png
    Greyscale


Response to Declaration & Arguments
The declaration of Arber, Nadir under 37 CFR 1.132, filed 05/30/2022 is acknowledged.
Arber declares that the instant application’s showing of CD24 presentation on the surface of exosomes derived from HEK-293 cells genetically modified to express CD24 is a “surprising finding” because not all transmembrane proteins recombinantly expressed in HEK-293 cells are presented on the surface of exosomes derived therefrom. To support this assertion, Arber points to “Appendix A”, provided in papers filed 05/30/2022, which describes an experiment showing recombinant expression of an “anti-CD24 scfv-VSVG transmembrane protein” in HEK-293 cells but not in the exosomes derived therefrom. See page 2 of the declaration. This is not persuasive for the following reasons:
As an initial matter, it is noted that CD24 is not a “transmembrane” protein, but rather CD24 is a surface protein naturally attached to the outer surface of the plasma membrane by a GPI anchor, as evidenced by Kay (cited in rejection above). In other words, CD24 is not a “transmembrane” protein because CD24 does not span the entirety of the cell membrane.
The declaration refers to an experiment provided in Appendix A showing that recombinant expression of anti-CD24 scfv-VSVG transmembrane protein in HEK-293 cells does not result in presentation of anti-CD24 scfv-VSVG transmembrane protein on the surfaces of exosomes derived therefrom. However, “anti-CD24 scfv-VSVG transmembrane” is a polypeptide different and distinct from “CD24” as claimed. A showing that a single transmembrane protein, such anti-CD24 scfv-VSVG transmembrane protein, is not presented on the surfaces of HEK293-derived exosomes does not necessarily suggest that another structurally different and distinct surface protein, such as CD24, would not be presented on the surfaces of HEK293-derived exosomes. What one of ordinary skill in the art would have expected, or not expected, is based on the knowledge available in the art prior to the effective filing date of the claims. In this case, the prior art, in Villiger, fairly suggests that exosomes overexpressing heterologous surface proteins can be isolated from HEK-293 cells genetically engineered to overexpress said surface protein (par. 48-49). Moreover, the prior art, in Runz, experimentally demonstrates that an exosome presenting heterologous CD24 on its surface could be isolated from an exosome-producing cell genetically engineered to overexpress CD24 (Abstract; pg. 564). For these reasons, the prior art provides a reasonable expectation that CD24, in particular, could be recombinantly expressed on the surfaces of HEK293-derived exosomes. The declaration of Arber, Nadir does not provide a reason why one of ordinary skill in the art would have expected that CD24, in particular, could not be recombinantly expressed on the surfaces of HEK293-derived exosomes. For these reasons, the preponderance of evidence suggests that the instant application’s showing of heterologous CD24 presentation on the surfaces of HEK293-derived exosomes would have been an expected result prior to the effective filing date of the claims.
It is further noted that Figure 2 of Appendix A, as provided, is too blurry to read and understand. 


Applicant’s arguments filed 05/30/2022 have been carefully considered but are not persuasive. In this case, Applicant’s arguments rely on the same grounds provided in the declaration of Arber, Nadir, which has been addressed above. See page 14 of Applicant’s reply.

Applicant further argues (1) Villiger does not teach that the protein expressed on the surfaces of HEK293-derived exosomes is CD24, specifically, and (2) Arber does not teach that CD24 is expressed on the surfaces of exosomes. See pages 13-14 of Applicant’s reply. This is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, as set forth in the rejection, Villiger is directed to generating exosomes for delivery of therapeutic agents (par. 4, 32, 42, and 48) and teaches engineering HEK293 cells to “overexpress” a surface protein, thereby generating exosomes “overexpressing” said surface protein (par. 48-49). Arber is directed to a therapeutic use of the surface protein CD24 and further teaches that CD24 is anchored or linked to a membranous particle (par. 256-258; claims 1, 22-23).

Applicant argues that Villiger does not provide a clear definition of “exosome specific proteins” nor a rationale for selecting such a protein. See pages 13-14, joining paragraph, of Applicant’s reply. This is not persuasive. In this case, Villiger expressly states that “exosome specific proteins” include both surface proteins and luminal proteins (par. 49). CD24 is a surface protein. It is not clear how Applicant can assert that Villiger does not provide a “rational[e]” for selecting an exosome specific protein when Villiger expressly teaches that the exosome-producing cells are engineered to overexpress an exosome specific protein.

Applicant argues that Arber “does not mention a particle membrane at all in the context of a particle”. Applicant further asserts that Arber is limited to “chemical” anchorage or linking to a lipid moiety. See page 14 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive for the following reasons:
As an initial matter, it is not clear how Applicant can assert that Arber “does not mention a particle membrane at all in the context of a particle” when Arber expressly discloses a “membranous particle”. Furthermore, there is no disclosure in Arber to suggest that “anchored or linked to a membranous particle, such a lipid moiety” is limited to “chemical” means and does not include “genetic” means such as transfection or viral transduction. Rather, one of ordinary skill in the art would have recognized that CD24 is naturally attached to the outer surface of the plasma membrane by a GPI “anchor”, as evidenced by Kay (cited in the rejection above). Arber expressly teaches that CD24 is “anchored” to a membranous particle (par. 257), and Arber further discloses that “GPI-anchored CD24 protein” can be obtained by viral infection or transfection of mammalian cells with full-length CD24 protein (par. 75). Accordingly, Arber is not considered limited to “chemical” anchorage or linkage.
In addition, an exosome is a membranous particle that is recognized in the prior art to be a useful delivery vehicle for therapeutics, including surface proteins, as taught by Villiger. Although the skilled artisan may have recognized other membranous particles useful for the delivery of therapeutics, such as liposomes, emulsions, and polymer nanoparticles, as taught by Irby (cited by Applicant on page 14), this is not evidence that the skilled artisan would not have recognized an “exosome”, as claimed, to be a membranous particle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633